UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    RUTH PEREZ,

                        Plaintiff,
                                                                      ORDER
                -against-
                                                                20 Civ. 6615 (PGG)
    THE CITY OF NEW YORK, DOMINGO
    SANCHEZ, and BENNE MCCANTS,

                        Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               As discussed at today’s conference, the deadlines for fact discovery and pre-

motion letters will be extended by 60 days. By August 10, 2021, the parties will submit a joint

letter reporting on their August 3, 2021 mediation.

               The next conference in this matter will take place on October 28, 2021 at 12:00

noon and will proceed by teleconference. 1

Dated: New York, New York
       July 14, 2021




1
  The parties are directed to dial 888-363-4749 to participate, and to enter the access code
6212642. The press and public may obtain access to the telephone conference by dialing the
same number and using the same access code. The Court is holding multiple telephone
conferences on this date. The parties should call in at the scheduled time and wait on the line for
their case to be called. At that time, the Court will un-mute the parties’ lines. Seven days before
the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov and
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
using to dial into the conference so that the Court knows which numbers to un-mute. The email
should include the case name and case number in the subject line.
